Name: Commission Regulation (EEC) No 2343/88 of 28 July 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/ 14 Official Journal of the European Communities 29 . 7. 88 COMMISSION REGULATION (EEC) No 2343/88 of 28 July 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 111 5/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3917/87 (3), as last amended by Regulation (EEC) No 1800/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3917/87 to the quota ­ Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 110, 25. 4. 1988, p. 36. (3) OJ No L 369, 29 . 12. 1987, p. 8 . (4) OJ No L 160, 28 . 6 . 1988 , p. 26. 29 . 7. 88 Official Journal of the European Communities No L 204/ 15 ANNEX to the Commission Regulation of 28 July 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 31 from 1 to 7 August 1988 Week No 32 from 8 to 14 August 1988 Week No 33 from 15 to 21 August 1988 Week No 34 from 22 to 28 August 1988 Week No 35 from 29 August to 4 September 1988 0104 1090 (') 96,059 96,059 96,059 96,059 96,059 0104 20 90 (') 96,059 96,059 96,059 96,059 96,059 0204 10 00 (2) 204,380 204,380 204,380 204,380 204,380 0204 21 00 (2) 204,380 204,380 204,380 204,380 204,380 0204 22 10 f) 143,066 143,066 143,066 143,066 143,066 0204 22 30f) 224,818 224,818 224,818 224,818 224,818 0204 22 50 0 265,694 265,694 265,694 265,694 265,694 0204 22 90 (2) 265,694 265,694 265,694 265,694 265,694 0204 23 00 (2) 371,972 371,972 371,972 371,972 371,972 0204 50 1 1 (2) 204,380 204,380 204,380 204,380 204,380 0204 50 13 (2) 143,066 143,066 143,066 143,066 143,066 0204 50 1 5 (2) 224,818 224,818 224,818 224,818 224,818 0204 50 19 (2) 265,694 265,694 265,694 265,694 265,694 0204 50 31 (2) 265,694 265,694 265,694 265,694 265,694 0204 50 39 (2) 371,972 371,972 371,972 371,972 371,972 0210 90 11 (3) 265,694 265,694 265,694 265,694 265,694 0210 90 19 (3) 371,972 371,972 371,972 371,972 371,972 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. 0 The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. 0 The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.